In support of her motion for summary judgment dismissing the complaint insofar as asserted against her, the defendant Irina Kravis made a prima facie showing of entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). However, in opposition to the motion, the plaintiff raised triable issues of fact (see id.; Fontecchio v Esposito, 108 AD2d 780 [1985]). Accordingly, the Supreme Court correctly denied the defendant’s motion. Prudenti, P.J., Skelos, Miller, Covello and McCarthy, JJ., concur.